Citation Nr: 1817065	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  12-13 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota
 
 
THE ISSUE
 
Entitlement to service connection for an acquired psychiatric disability, to include an adjustment disorder, depression and anxiety.
 
 
REPRESENTATION
 
Appellant represented by:  The American Legion
 
 
ATTORNEY FOR THE BOARD
 
Paul J. Bametzreider, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from June 1980 to June 1983. 
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In December 2016 the Board remanded the issue for evidentiary development. The case has now been returned to the Board for further appellate action. 
 
 
FINDING OF FACT
 
The preponderance of the evidence is against finding that an acquired psychiatric disorder was incurred in service or is otherwise related to any in-service event or illness, and there is no evidence of a compensably disabling psychosis within one year of the claimant's separation from active duty. 
 
 
CONCLUSION OF LAW
 
An acquired psychiatric disorder, to include an adjustment disorder, depression and anxiety was not incurred in service, and a psychosis may not be presumed to have been so incurred. 38 U.S.C. §§ 105, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.301, 3.303, 3.3.037, 3.309 (2017).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).
 
The Veteran asserts that he has a psychiatric disorder which began during active-duty service.  He asserts that this disorder was manifested inservice by substance abuse for which he was ultimately discharged following a March 1983 urinalysis. See May 1983 Separation Proceedings.
 
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
 
Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

Where a veteran served continuously for ninety days or more during peacetime service after December 31, 1946, and a psychosis  becomes manifest to a degree of 10 percent within one year from the date of termination of active duty, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
In April 2012, the Veteran stated that while stationed in Korea he felt overwhelmed with pressure. He reported that during this period his grandmother died, and his mother had an accident and was hospitalized. The Veteran stated that he was previously a non-commissioned officer and had received a Meritorious Mast for his service. The Veteran asserted that he had not used drugs prior to these events, and that this change in his behavior was a result of the onset of psychiatric illness.
 
In a July 2011 written statement the Veteran's brother reported that the appellant "was never a drug user and hated anybody who [used drugs]." He further stated that the Veteran's "mistake ... drove [him] into a depression that he just can't seem to let go of." In a September 2011 written statement the Veteran's sister reported that the appellant had "been unhappy ever since he came home" from service.
 
The Board notes that the available service treatment records are partly illegible, but a review of such records does not reveal complaints, findings or diagnoses of any psychiatric illness while on active duty. Indeed, the Veteran has never asserted that he sought treatment for a psychiatric illness in service. 

The service personnel records do show that the appellant was administratively discharged from the military after having been found to have used marijuana. 
 
Rather, VA treatment records indicate that the first documented instance of psychiatric care was in August 1998, more than fifteen years postservice, when the Veteran was diagnosed with cocaine dependence. At that time, it was noted that he had no history of treatment for depression, but that he "might be a little depressed based on life events at the present time." In a February 2000 VA treatment record the Veteran was diagnosed with alcohol abuse, and in April 2001, he was diagnosed with polysubstance dependency. In August 2002, the Veteran was diagnosed with depression, and in October 2003 he was diagnosed with a "cocaine-induced mood disorder with secondary depression and anxiety." In June 2010, the Veteran was diagnosed with an anxiety disorder not otherwise specified, and a narcissistic personality disorder. 

A January 2003 VA psychiatric consult noted a history of alcohol use at age 11.  Alcohol reportedly became a problem at age 35.  He reported using cocaine at age 28 at which time it became an immediate problem for the Veteran.  Examination yielded a diagnosis of alcohol dependence, cocaine dependence, marijuana use, and a mood disorder not otherwise specified. 
 
The Veteran was provided a VA examination in April 2017. Following that examination the examiner diagnosed a severe cocaine use disorder, and an acute adjustment disorder with anxiety. The examiner opined that the adjustment disorder with anxiety was not incurred in or otherwise related to military service, noting that the Veteran was not treated for any mental disorder in service, and had no mental health treatment until 1998. The examiner further noted that the Veteran's cocaine abuse problem began many years after service. The examiner instead opined that the Veteran's adjustment disorder with anxiety was related to "current psychosocial stressors, primarily recent legal charges, unemployment and homelessness." The examiner opined that the Veteran's adjustment disorder bore "no relationship whatsoever to any aspect of his military service."  Significantly, there is no competent evidence to the contrary.
 
Based on a review of all the evidence of record, the Board finds that the totality of the evidence preponderates against finding that an acquired psychiatric disorder was incurred in, or is otherwise related to service.  With regard to the nature of the claimed psychiatric disorder, the Veteran has been diagnosed with numerous psychiatric illnesses during the appellate term, to include various substance abuse disorders, a narcissistic personality disorder, depression, anxiety and an adjustment disorder with anxiety. 
 
With regard to the various diagnosed substance abuse and personality disorders, service connection is legally precluded. Developmental defects and personality disorders are not diseases or injuries for compensation purposes (see 38 C.F.R. § 3.303 (c)), and hence, do not constitute disabilities for which service connection may be awarded. Moreover, service connection may be granted only when a disability was incurred or aggravated in the line of duty, and when the disorder was not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs. 38 C.F.R. § 3.301. As such, drug or alcohol abuse are not disabilities for which primary (direct) service connection may be granted. 38 U.S.C. §§ 105, 1131; 38 C.F.R. § 3.301.
 
Turning to the remaining diagnosed psychiatric disorders, the Board observes that the April 2017 VA examiner characterized the Veteran's psychiatric disorder as an adjustment disorder with anxiety. The examiner specifically opined that any current psychiatric disorder was less likely than not incurred in or related to the Veteran's service. In support of the 2017 examiner's opinion, the Veteran's adjustment disorder with anxiety was directly related to then current stressors, rather than to military service. The examiner further noted that the Veteran did not begin psychiatric treatment for any condition until 1998. The examiner's opinion was based on a complete review of the record and an in-person examination, to include a history of psychiatric illness and treatment as provided by the Veteran. 
 
The only evidence contrary to the opinion of the April 2017 VA examiner is the lay testimony of the Veteran and his brother and sister. The Board acknowledges the Veteran's argument that his status as a non-commissioned officer and receipt of a performance award prior to his discharge for marijuana use is evidence of the onset of psychiatric illness. The Board further acknowledges the assertions of the Veteran's brother and sister that the claimant was unhappy following his discharge from service. However, while the Veteran and his family members are competent to address the appellant's  history of symptoms as they saw them, they are not competent to offer medical opinions as to the etiology of any currently diagnosed psychiatric illness. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). As such, the Board affords greater probative value to the medical opinion of the April 2017 VA examiner than to the lay opinions of the Veteran, his brother or his sister.
 
Based on the foregoing, the Board finds that the evidence of record preponderates against finding that an acquired psychiatric disorder was incurred in, or is otherwise related to service.  The claim is denied. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990)
 
 
ORDER
 
Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder, depression and anxiety is denied. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


